DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 and 12 are objected to because of the following informalities:  
Claim 2, line 3 recites “a fluid” but should read “the fluid.”
Claim 12 depends from claim 8 and recites “wherein the circuit comprises a stage configured to”.  Claim 8 already introduces the stage, so the limitation of claim 12 should read “wherein the stage is configured to.” 
Claim 12 – please add a period at the end of the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the apparatus is configured to detect, in fluid being pumped past the sensor.”  It is unclear which component of the apparatus is performing the function.  Is the component something other than the sensor that does the detecting?  The claim does not adequately define which component of the apparatus performs the functions claimed.  The Examiner suggests tying the function to the actual component of the apparatus performing the function.  According to the specification, [0061] says the sensor detects, [0063] the sensor calibrated to detect, and [0067] the perturbation detected by the sensor.  If the sensor is intended to detect the presence of particles by detecting perturbation of the magnetic field caused by the particles, the Examiner suggests amending the claim to recite “the sensor is configured to detect, in fluid being pumped past the sensor.”
Claims 3 and 4 also recite the limitation “the apparatus is configured to determine.”  It is unclear which component of the apparatus is performing the function because the claim does not adequately define which component of the apparatus performs the functions claimed.  The Examiner suggests amending the claim to tie the function to the actual component of the apparatus performing that function.  According to the specification, [0052] the sensor 14 may output a signal indicative of the particle density of loose powder suspended in the fluid flowing through the sensor, [0063] the sensor 14 may be calibrated to detect a particular concentration of particles within the fluid.  If the sensor is configured to determine a density or concentration of particles or determine the article to be clean when no particles are detected or when the concentration falls below a threshold concentration, the Examiner suggests amending the claim to recite “the sensor is configured to determine.”
Claim 7 recites the limitation “the apparatus is arranged to detect.”  It is unclear which component of the apparatus is performing the function because the claim does not adequately define which component of the apparatus performs the functions claimed.  The Examiner suggests amending the claim to tie the function to the actual component of the apparatus performing that function.  According to the specification, [0015] the sensor may generate a magnetic field by means of an inductive coil; optionally the perturbation of the magnetic field may be detected as a change of a voltage across the inductive coil.  If the sensor is arranged to detect a change of voltage across the inductive coil, the Examiner suggests amending the claim to recite “the sensor is arranged to detect.”
Claims 2, 5-6, and 8-20 are rejected under 35 U.S.C. 112(b) for being dependent upon a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 15-16, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kreis et al. (U.S. PGPub 2014/0202497).
Claim 1: Kreis teaches an apparatus for cleaning an article comprising internal channels [paragraph 23], the apparatus comprising: a pump [(134), Fig. 1] configured to pump cleaning fluid through the internal channels to thereby remove particles from the internal channels into the fluid [paragraphs 23 and 49]; and a sensor [(154), Fig. 1] arranged to generate a magnetic field [paragraphs 25 and 49-50]; wherein the apparatus is configured to detect, in fluid being pumped past the sensor, the presence of particles in the fluid having a different magnetic permeability than the fluid, by detecting perturbation of the magnetic field caused by the particles [paragraphs 49-50].

Claim 2: Kreis teaches the limitations of claim 1 above.  Kreis teaches a fluid circuit [Fig. 1] including the pump [(134), Fig. 1] [paragraphs 23-24], wherein the pump [(134), Fig. 1] defines an upstream position of the fluid circuit and is configured to pump a fluid through the circuit [paragraphs 23-24]; wherein the fluid circuit comprises a connection downstream of the pump, the connection being configured to fluidly attach to an article comprising internal passages [Fig. 1; paragraphs 23-24]; and wherein the sensor is located downstream of the connection [(154), Fig. 1; paragraphs 23-25].

Claim 3: Kreis teaches the limitations of claim 1 above.  Kreis teaches the apparatus is configured to determine a density of particles within the fluid based on a determined degree of perturbation of the magnetic field [paragraphs 25 and 49-50].

Claim 4: Kreis teaches the limitations of claim 3 above.  Kreis teaches the apparatus is configured to determine the article to be clean when a concentration of particles detected in the fluid is below a threshold concentration [paragraphs 24-26].

Claim 5: Kreis teaches the limitations of claim 4 above.  As discussed above, ‘497 teaches the apparatus is configured to determine the article is clean when a concentration of particles detected in the fluid has dropped below a threshold concentration [paragraphs 24-26].  The exact threshold is result effective as it depends on the desired level of cleaning. If greater cleaning is desired, the threshold will be a lower concentration, and if the cleanliness does not have to be precise, a higher threshold concentration could be desired. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the threshold concentration, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05 IL.

Claim 6: Kreis teaches the limitations of claim 1 above.  Kreis teaches the sensor comprises an inductive coil for generating the magnetic field [paragraphs 49-50].

Claim 7: Kreis teaches the limitations of claim 6 above.  Kreis teaches the apparatus is arranged to detect a change of a voltage across the inductive coil from which the perturbation of the magnetic field is determined [paragraphs 49-50].

Claim 15: Kreis teaches the limitations of claim 2 above.  Kreis teaches that the circuit comprise a filter [(148), Fig. 1] downstream of the sensor [(154), Fig. 1] for filtering particles out of the fluid [paragraph 24].

Claim 16: Kreis teaches the limitations of claim 7 above.  Kreis teaches a controller connected to the sensor, the controller configured to apply a voltage to the induction coil and to detect perturbations of the voltage across the induction coil [paragraphs 26-28 and 49-50].

Claims 19 and 20: Kreis teaches the limitations of claim 1 above.  Regarding the limitations “the article is a three-dimensional printed heat exchanger” and “the particles are residual particles from the 3D printing process”, “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.”  “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.”  See MPEP 2115.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kreis et al. (U.S. PGPub 2014/0202497) as applied to claim 2 above, and further in view of Cote et al. (U.S. PGPub 2016/0074940).
Claim 8: Kreis teaches the limitations of claim 2 above.  Kreis does not explicitly teach that the apparatus for cleaning articles with internal channels also comprise a stage configured to vibrate the article.  However, Cote teaches it is known that articles comprising passages [reads on “internal passages”] need to be cleaned to remove debris where the cleaning apparatus comprises introducing a fluid to the passages where the passages initially contain particles [paragraphs 18-19 and 22]; and a stage configured to vibrate the article [paragraphs 23-24].  It would have been obvious to one of ordinary skill in the art, with predictable results, to modify Kreis, to include the stage configured to vibrate the article of Cote, with no change to their respective function, for the purpose of removing particles from an article with internal channels.  All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination, (i.e. the combination of known elements into a single device) would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

 
Claim 12: Kreis and Cote teach the limitations of claim 8 above.  Cote teaches the stage is configured to vibrate the article with high frequency low amplitude vibrations [paragraph 26].

Claim 13: Kreis and Cote teach the limitations of claim 8 above.  Cote teaches that the frequency at which the stage is vibrated is result effective as it is influenced by the properties of the particles including grain size, distribution, morphology, surface texture, and the nature of the material used [paragraph 26]. Accordingly, the appropriate frequency can be determined through experimentation [Cote, paragraph 26]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the frequency at which the stage is vibrated, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05 II.

Claim 14: Kreis and Cote teach the limitations of claim 8 above.  Cote teaches that the stage is configured to vibrate at a first frequency and vibrate at a second frequency higher than the first frequency [paragraph 26].  Kreis and Cote teach all of the structural elements of the claim, specifically those requiring a stage to vibrate the article.  Therefore, it would be capable of vibrate at a first frequency to loosen particles and vibrate at a second frequency higher than the first frequency to loosen particles smaller than those loosened by the first frequency.  Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function.  “[A]pparatus claims cover what a device is, not what a device does.”  See MPEP 2114.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kreis et al. (U.S. PGPub 2014/0202497) as applied to claim 1 above, and further in view of Good et al. (U.S. PGPub 2011/0277679).
Claims 17 and 18: Kreis teaches the limitations of claim 1 above.  Kreis does not explicitly teach that the sensor has one or more indicators for indicating an instantaneous particle concentration in fluid passing the sensor where the one or more indicators are a series of lights/LEDs or a display screen.  However, Good teaches a particle sensor device where the sensor comprises one or more LED light sources that illuminate to show the user the particle level [paragraphs 18-19].  It would have been obvious to one of ordinary skill in the art, with predictable results, to modify Kreis, to include the one or more LED light sources that show the particle level detected by a sensor of Good, with no change to their respective function, for the purpose of providing a clear display of the particle levels for the user.  All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination, (i.e. the combination of known elements into a single device) would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
The combination of Kreis and Good teach all of the structural elements of the claim, specifically those requiring the sensor and the one or more indicators.  Therefore, it would be capable of indicating an instantaneous particle concentration in fluid passing the sensor.  Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function.  “[A]pparatus claims cover what a device is, not what a device does.”  See MPEP 2114.


Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the rejections under 35 U.S.C. 112(b).  Claims 10-11 are objected to for being dependent upon claim 9.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record is Kreis et al. (U.S. PGPub 2014/0202497), Cote (U.S. PGPub 2016/0074940), and Blohm (U.S. PGPub 2008/0115800).
Kreis teaches adapters 144 and 146 attached to the article comprising the internal channels [paragraph 23] and teaches all of the limitations of claim 9 except that the circuit comprises a stage configured to vibrate the article, and the circuit comprises valves configured to constrain fluid to the internal channels of the article when the article is vibrated on the stage.
Cote teaches it is known that articles comprising passages [reads on “internal passages”] need to be cleaned to remove debris where the cleaning apparatus comprises introducing a fluid to the passages where the passages initially contain particles; and a stage configured to vibrate the article.  Cote does not teach that the circuit comprises valves configured to constrain fluid to the internal channels of the article when the article is vibrated on the stage.
Blohm teaches cleaning an article comprising channels wherein the channels can be sealed in order to provide a longer residence time of the fluid within the channels in order to provide an increased contact time of the fluid.  Blohm teaches it is known to use valves to seal the channels so that the valves can be alternately used as feed or drain elements.  Blohm does not teach the detail of the apparatus as recited in claims 1, 2, and 8.  Additionally, Blohm merely suggests that channels which are not being flushed under pressure can be sealed to cause fluid to linger in the channels. This would only require the bottom of the channels to be sealed, i.e. at the fluid exit point.  
Kreis teaches adapters 144 and 146 attached to the article comprising the internal channels [Fig. 1], so even if it were possible to combine Kreis with the teachings of Blohm, at most Blohm suggests sealing the fluid exit which is a single outlet (143) in Kreis connected to adapter (146). Therefore, the combination would not result in “valves” that constrain the fluid as required by claim 9 and it would not be obvious without impermissible hindsight to duplicate the number of valves to constrain the fluid.  Additionally, Cote specifically requires that the opening be unobstructed or exposed such that the powder material is free to flow out of the opening while vibrating the stage.  Therefore, if the teaching of Blohm was applied to Cote, it would make Cote inoperable for its intended purpose.  Thus, the art of record fails to teach or suggest an apparatus for cleaning an article comprising internal channels as in the context of claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE R BLAN whose telephone number is (571)270-1838. The examiner can normally be reached M-F 7 AM-3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICOLE BLAN/Primary Examiner, Art Unit 1759